Citation Nr: 0307450	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  02-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 22, 2000 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for PTSD and assigned a 50 percent evaluation effective 
August 22, 2000.  The veteran disagreed with the assigned 
effective date and subsequently perfected this appeal.

A March 2000 statement of the case addressed the matter of 
service connection for sarcoidosis, but there is no record 
that the veteran filed a substantive appeal and that matter 
is not currently before the Board.  See 38 C.F.R. § 20.200 
(2002).

A videoconference hearing before the undersigned was held in 
October 2002.


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	A claim for PTSD was received at the RO on August 22, 
2000.  There is nothing in the record received prior to 
August 22, 2000 that could be construed as an informal 
claim of service connection for PTSD.  


CONCLUSION OF LAW

An effective date prior to August 22, 2000 for service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was advised of the laws and regulations 
pertaining to the assignment of effective dates in the 
February 2002 statement of the case (SOC).  This document 
also advised her of the evidence of record and of the reasons 
and bases for denial.  At the October 2002 videoconference 
hearing, the undersigned advised the veteran of the enactment 
of the VCAA.  She was notified that VA is required to assist 
her in obtaining evidence to support her claim but that it is 
her responsibility to submit evidence in her possession.  She 
was further informed that the type of evidence beneficial to 
her claim would be any evidence that she submitted an earlier 
claim for PTSD.  The veteran has not identified additional 
evidence that needs to be obtained.  In keeping with the duty 
to assist, the veteran was provided a VA examination in 
October 2001.
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2002).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2002).  However, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).

The veteran contends that she is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
She alleges that VA knew from her first interview that she 
was suffering with PTSD because the symptoms were present.  
The veteran contends that she has been suffering from PTSD 
since her return from the Persian Gulf but that she just did 
not know what the problem was.  The October 2002 statement of 
accredited representative suggests that the information given 
at the July 1999 RO hearing was sufficient to establish an 
informal claim for service connection for PTSD.  

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, within 1 year from her release from 
active duty; however, PTSD was not one of the claimed 
disabilities.  On August 22, 2000 the RO received a VA Form 
21-4138, Statement in Support of Claim, indicating that the 
veteran wished to file a claim for PTSD.  

At the October 2002 videoconference hearing, the veteran 
appeared unsure of when she first sought counseling but 
thought that it was in July 1999 at the Vet Center.  A May 
2001 letter from a readjustment counselor at the Vet Center 
indicates that the veteran initially sought treatment in 
December 2000.  Assessment at that time was PTSD.  The 
veteran underwent a VA examination in October 2001 and the 
diagnosis of PTSD was confirmed.  

In determining whether an informal claim was received prior 
to August 22, 2000, the Board notes that an informal claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed").  The Board 
acknowledges the veteran's contentions that the information 
given at the July 1999 RO hearing was sufficient to raise an 
informal claim for benefits.  The issues discussed at that 
hearing were service connection for sarcoidosis and an 
increased evaluation for asthma.  The veteran reported that 
she was taking Prednisone and had gained 30 pounds, which was 
a traumatic mental problem for her.  She apparently cried 
throughout the hearing.  The Board has reviewed the various 
statements, hearing transcripts, and medical evidence 
received prior to August 22, 2000 and there is no indication 
that veteran was seeking service connection for PTSD.  As 
such, the Board does not find anything in the record that 
could be construed as an informal claim for PTSD prior to 
August 22, 2000.

The evidence of record indicates that the veteran was 
diagnosed with PTSD in December 2000.  Applying the 
applicable regulation, the later date is December 2000 (date 
entitlement arose).  The Board recognizes that the RO 
assigned an effective date of August 22, 2000 (date of 
receipt of claim) and the Board will not disturb the assigned 
effective date.  

Accordingly, there is no legal basis for an effective date 
prior to August 22, 2000 and therefore, the claim must be 
denied.


ORDER

Entitlement to an effective date prior to August 22, 2000 for 
the grant of service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

